Record/FILE ON DEMAND

Acceptance of Offer with full immunity AND WITHOUT RECOURSE! MEC2019-090121BNYM-SPMS1203-BNYM1SMS3-
(001° is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under commitin law restrictions and
prohibitions.

mS -3. PH S04
In the NEW YORK DISTRICT Court for the .
DISTRICT of NEW YORK at Common Law __

Mario E. Castro, et al., ) Sub contract Case No. 17-cv-4375-JS-GRB
Plaintiff(s), )
vs. Notice to the Court:
y of Typographical clarification made by
THE BANK OF NEW YORK MELLON, ) Arbitrator (Binding Arbitration Award)
as Trustee for the Certificate Holders of )
CWALT Inc., Alternative Loan Trust )
2006-0A11 mortgage pass-through ) . _
certificates 2006-0A11, f/k/a THE BANK ) Exhibit F to replace exhibit E.
OF NEW YORK MELLON,
ALTERNATIVE LOAN TRUST )
2006-0A11; UNKNOWN Doe’s 1-12,000 |) Us, CR GLERKS CERICEUNY.
etal... )
| * SEP 03209 = *
SHELLPOINT MORTGAGE
)
SERVICING, UNKNOWN Doe’s ) LONG ISLAND OFFICE
1-12,000 et al... )
Defendant(s). )

 

 

Comes now Plaintiff, Mario E. Castro, with his notice to the court notifying the court
and all parties to this case for this matter that there was a typographical error in the referenced
contract number on page 4 paragraph 3 of Exhibit E (The Binding Arbitration Award) filed
on the record in this case on August 22, 2019 and is incorporated with plaintiffs’ “Motion to
Vacate/Set aside Judgment (Doc. No. 48, in reference to doc. No ‘s 47, 46) by reference. All

parties are hereby notified with the filing of this notice that Exhibit F is being filed to replaces
Page 1(|2

RECEIVED
SEP 0.4 2019
EDNY PRO SE OFFICE

 
Case 2:17-cv-04375-JS-GRB Document 50 Filed 09/03/19 Page 2 of 4 PagelD #: 835

the above referenced Exhibit E in its entirety and is hereby incorporated by reference in this
case in its entirety which was issued and mailed to the Plaintiff by the Arbitrator and received
by him on or about August 31, 2019 to be reviewed by the court and all parties to this case in
place of Exhibit E.

Dated this day of September, 2019.

RESPECTFULLY PRESENTED,

 
 

Lye — void/non assumpsit
fE BANEFICIAL OWNER OF FHE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris
All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6
c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741 ‘

Page 2|2
era remy
wll ey wet

Record/FILE ON DEMAND ae
ase; -3. PM S04
Acceptance of Offer with full immunity AND WITHOUT RECOURSE! MEC-090122BNYM-SPMS1228-BNYM1SMS1-002° is

secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common law restrictions and
prohibitions. no

In the New York DISTRICT Court for the

DISTRICT of New York at Common Law

Mario E. Castro, Sui Juris, Propria Persona, Et) Sub contract Case NO.17-cv-4375-JS-GRB

al.; )
)
Plaintiff(s), )
)
v. )
) CERTIFICATE OF SERVICE
THE BANK OF NEW YORK MELLON, as_ )
Trustee for the Certificate Holders of CWALT )
Inc., Alternative Loan Trust 2006-0A11 )
mortgage Pass-through certificates 2006- )
0A11, f/k/a THE BANK OF NEW YORK )
MELLON, ALTERNATIVE LOAN TRUST )
2006-0A11; UNKNOWN Doe’s 1-12,000, et )
al... SHELLPOINT MORTGAGE ) RECEIVED
SERVICING, UNKNOWN Doe’s 1-12,000 et SEP 0 4 2019
) EDNY P,
Defendant(s) ) RO SE OFFICE

 

I HEREBY CERTIFY that a true and correct copy of Notice to court (2 pgs) and
Exhibit F (21 pgs.), Exhibit F cover 1 pg.. Total 24pages

~ has been electronically mailed to all parties on the service list via the UNITED STATES
POST OFFICE by the UNITED STATES POSTAL SERVICE via First Class Postage
Prepaid.

Dated this \. 5 day of September, 2019.

RESPECTFULLY PRESENTED,

Page 1 of 2
Case 2:17-cv-04375-JS-GRB Document 50 Filed 09/03/19 Page 4 of 4 PagelD #: 837

Addressed to:

AKERMAN LLP (Attorneys for Defendants)
Attention: Jason D. St. John, Esq.

666 FIFTH AVENUE, 20TH FLOOR

NEW YORK, NEW YORK, 10103

Certified Mail No.: 70172680000048885136

 
 
 

 

= pef/ Void/non- assumpsit

. AL OWNER OF THE C&STI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris
All Natural Rights Explicitly Reserved and Retained
U.C.C. 1-207/1-308, 1.103.6
c/o 419 West Hills Road, Melville, New York 11747
Ph. 917-513-7741

Page 2 of 2
